DETAILED ACTION
1.	This office action is in response to communication filed on 05/27/2021. Claims 17-20 have been canceled. Claims 21-30 have been added. Claims1-16 and 21-30 are pending on this application.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 9-14, 16, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Venes et al.  Pub. No. 2006/0098823.
Regarding claim 9. Fig. 1 of Venes et al. discloses a circuit comprising: a phase-locked loop (124) configured to provide multiple phase signals (112-118) that are phased delayed with respect to each other (paragraph 0030); a digital circuit  (120) coupled to the phase-locked loop (124), wherein the digital circuit (120, 122, 128, 130) is configured to receive the multiple phase signals  (112-118) and generate first, second, third, and fourth enable signals( 00, 900, 1800, 2700 signals) using the multiple phase signals; Page 3 of 7Docket No.: T91189US02Response to NOA dated: March 2, 2021 Application No.: 16/730,612 a first DAC (102) coupled to the digital circuit (120, 122, 128, 130-133), wherein the first DAC (102) is configured to receive the first enable signal (00); a second DAC (104) coupled to the digital circuit (120, 122, 128), wherein the second DAC (104) is configured to receive the second enable signal (900); a third DAC (106) coupled to the digital circuit (120, 122, 128, 130-133), wherein the third DAC (106) is configured to receive the third enable signal (1800); and a fourth DAC (108) coupled to the digital circuit (120, 122, 128), wherein the fourth DAC (108) is configured to receive the fourth enable signal (2700).  

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to which the claimed invention pertains to have the multiples phase signals (122-118) of Venes et al. have first through eighth phase signals, since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10. Venes et al. as applied to claim 9 above, Fig. 1 of Venes et al. further discloses  wherein the digital circuit (120, 122, 128, 130-133)  includes a first multiplexer (first multiplexer of 128), a second multiplexer (second multiplexer of 128), a third multiplexer (third multiplexer of 128), and a fourth multiplexer (first multiplexer of 128) each coupled to the phase-locked loop (124), wherein each of the first through fourth multiplexers (multiplexers of 128) is configured to receive the first through eighth phase signals (multiphase signals 112 as applied to claim 9 above).  
Regarding claim 11. Venes et al. as applied to claim 10 above, Fig. 1 of Venes et al. further discloses wherein each of the first through fourth multiplexers (multiplexers of 128) is configured to receive a same control signal (pll_bypass).  
Regarding claim 12. Venes et al. as applied to claim 10 above, Fig. 1 of Venes et al. further discloses wherein each of the first through fourth multiplexers (multiplexers of 128) has a respective output (outputs of 128), and the digital circuit (120, 122, 128, 130-133) further includes: a first flip (130) having a respective clock input (00, input)  coupled to the output of the first multiplexer (first multiplexer of 128);  a second flip- (130) having a respective clock input (900 input)  coupled to the output of the second multiplexer (second multiplexer of 128); a third flip-(132) having a respective clock input (1800, input)   coupled to the output of the third multiplexer (third multiplexer of 128); and a fourth flip (132)-0, input)  coupled to the output of the fourth multiplexer (fourth multiplexer of 128).  
Regarding claim 13. Venes et al. as applied to claim 9 above, Fig. 1 of Venes et al. further discloses wherein the first through fourth DACs (102-108) each includes a respective current DAC (paragraph 0050) having a respective output (outputs of 102-108), and the respective outputs are coupled together (Outputs of DAC coupled together).  
Regarding claim 14. Venes et al. as applied to claim 9 above, Fig. 1 of Venes et al. further discloses wherein each of the first through fourth DACs (102-108) is configured to receive a same digital code (10) and generate a respective current responsive to the digital code (10).  
Regarding claim 16. Venes et al. as applied to claim 9 above, Fig. 2 of Venes et al. further discloses wherein the first through fourth DACs (102-108) are configured to collectively generate a periodic waveform (period waveform in Fig. 2) having a frequency (paragraph 0049), and each of the first through fourth DACs (102-108)  is configured to be clocked at a same frequency (paragraph 0049) as the frequency (paragraph 0049) of the periodic waveform (periodic of each waveform in Fig. 2).  
  
Regarding claim 21. Fig. 1 of Venes et al. disclose a circuit (100) comprising: a phase-locked loop (124) having multiples PLL outputs (12-118), where multiples (112-118) is an even-numbered integer greater than 2; N/2 current digital to analog converters (102-108), each iDAC (102-108)having a respective iDAC input (input of each 102-108) and a respective iDAC output (output of each 102-108), the iDAC outputs coupled together (output of each 102-108 coupled together); and a digital circuit (120, 122, 128, 130-133) coupled to the N PLL outputs (112-118), the digital circuit (120, 122, 128, 130-133)  having N/2 digital circuit outputs ( 00, 900, 1800, 2700 signals), each digital circuit output ( 00, 900, 1800, 2700 signals)  coupled to a different one of the respective iDAC inputs (input of each 102-108), the digital circuit (120, 122, 128, 130-133)  configured to receive N phase-shifted clock signals (112-118) from the 0, 900, 1800, 2700 signals) at each of the digital circuit outputs (outputs of 128). 
However Venes et al. does not discloses the number of multiples phase outputs (112-118) of PLL (122) is a twice the number outputs of (00, 900, 1800, 2700 output signals). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to which the claimed invention pertains to have the number multiple phase output signals (112-118) from PLL (124) in a specific range of interest, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  

Regarding claim 29. Venes et al. as applied to claim 21 above, does not discloses wherein the number of multiple phase output (112-118) of PLL (124) is 8.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to which the claimed invention pertains to have the number of multiples phase signals (122-118) of Venes et al. have first through eighth phase signals, since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30. Venes et al. as applied to claim 21 above, Fig. 1 of Venes et al. further discloses wherein the digital circuit (120, 122, 128, 130-133)   is configured to operate at a frequency (paragraph 0049) of a signal at the iDAC outputs (output signals  of DAC 102-108).



15 is rejected under 35 U.S.C. 103 as being unpatentable over by Venes et al. applied to claim 9 above, in further view of Schmatz Pub. No. 2002/0009170.
Fig. 1 of Venes et al. as applied to claim 9 above, does not discloses the phase-locked loop (124) comprises a ring oscillator. 
Fig. 5 of Schmatz discloses a PLL (3) comprising a ring oscillator (paragraph 0083).
Venes et al. and Schmatz are common subject matter of PLL; therefore it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Scmatz into Venes et al. for the purpose of providing a ring oscillator PLL, to produces a step-by-step adjustable, glitch-free modulo shift of those N phases (paragraph 0083 of Schmatz).
 
Allowable Subject Matter
5.	Claims 1-8 are allowed.	
	With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a multiplexer unit coupled to the phase-locked loop; a digital-to-analog converter (DAC) enable circuit; and a phase enable circuit coupled between the multiplexer unit and the DAC enable circuit.
6.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a first multiplexer having a first set of N multiplexer inputs, each multiplexer input in the first set coupled to a different one of the PLL outputs; and a second multiplexer having a second set of N multiplexer inputs, each multiplexer input in the second set coupled to a different one of the PLL outputs.  


Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/30/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845